Bookstaver, J.
From a careful examination of the papers submitted, I am of the opinion that the so-called “ Rapp system ” of floor support fully complies with the requirements of the building laws. The building in question is nearly completed, as far as its erection is concerned. The same system was allowed as to the lower stories, and I can see no reason why it should not be permitted as to the upper. Such being the situation an interim injunction should not be granted, especially where the consequences would be so serious to the defendants. I do not lose sight of the fact that the course of the defendants, as shown in plaintiff’s Exhibits A, B, O and D, in their efforts to secure the consent of the department to the kind of construction used has been somewhat devious and inconsistent; but, on the other hand, the course of the department has been seemingly contradictory in permitting the use of this system in apparently similar buildings, and especially in the first *492four tiers of this building. I cannot conceive on what theory the first objections to the lower tiers were withdrawn and defendants allowed to use the system on four tiers, unless it was in the judgment of the department at least a substantial compliance with' the requirements of the building laws. ■ However, all these questions can, no doubt, be cleared up- at the trial, and this is an; additional reason why the preliminary injunction on the proofs. submitted should be denied.
Ordered accordingly.